Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered July 22, 1997, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not improvidently exercise its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea of guilty. The defendant’s assertion that he did not receive the effective assistance of counsel was vague and conclusory (see, People v Suggs, 220 AD2d 630; People v Carter, 191 AD2d 640, 641). It is also contradicted by the record of the plea allocution, as he admitted that he had not been coerced into entering his guilty plea, but was pleading guilty because he was, in fact, guilty (see, People v DeLeon, 254 AD2d 430; People v Richardson, 214 AD2d 624; People v Zaia, 181 AD2d 931; People v Williams, 178 AD2d 570). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.